DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Examiner acknowledges canceled claim 2, 9 and 12.  Examiner acknowledges new claims 21-23.  Applicant’s arguments with respect to claims 1, 3-8, 10-11 and 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See response to arguments below:

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.  Applicant argues remarks page 6 last line- page 7 lines 1.  Julian fails to disclose or suggest, at least, a second set comprises information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers.  It is the position of the examiner prior art Julian and Freeck discloses a second set comprises information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers. See rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al (10,460,600) in view of Potnis et al (11,119,480)
Regarding claims 1, 11 and 20 Julian discloses,
 	Obtaining training information, the training information comprising a first set characterizing behaviors of moving objects based on observations of the behaviors of the moving objects (col. 22 lines 28-32, descriptor or events at a first device and col. 23 lines 23-24, additional data computing typical pattern observations) and a second set characterizing unobserved or rare behaviors of the moving objects (note col. 23 lines 25 rare events); and 
 	generating integrated training information by combining the first set and the second set (note col. 22 lines 8-13 and 38-41, Julian grading system ultimately from collected data provides data to neural network, thus an integration of training information occurs).  Julian does not clearly disclose wherein the second set comprises information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers; Potnis discloses wherein the second set comprises information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers (col. 3 lines 67- col. 4 lines 20, lines cites information obtained of erratic/illegal maneuvers and effect on other drivers on the roadway);  Julian and Potnis are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to include wherein the second set comprises information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers in the system of Julian as evidenced by Potnis.  The suggestion/motivation for doing so would provide improved driver assistance feature in autonomous vehicles (note col. 1 lines 30-40).  It would have been obvious to combine Potnis with Julian to obtain the invention as specified by claims 1, 11 and 20.

Regarding claims 3 and 13 Julian and Potnis discloses,
 	Wherein the second set is further compartmentalized into one or more compartments based on one or more contexts associated with the training information (note Julian, col. 22 lines 20-25, lines cite training procedures).

Regarding claims 4 and 14 Julian and Potnis discloses,
  	Wherein the one or more contexts comprise a terrain or type of a road (note Julian, col. 16 lines 15-30, road driving behavior response to road condition).

 Regarding claims 5 and 15 Julian and Potnis discloses,
 	Wherein the instructions further cause the one or more processors to perform: adjusting a weight of the one or more compartments based on the terrain or the type of the road (note Julian, col. 17 lines 25-35, weighting based on road conditions as type of the road).

Regarding claims 7 and 17 Julian and Potnis discloses,
 	Adjusting a weight of the one or more compartments based on a current or predicted road or environmental condition (note Julian, col. 17 lines 25-35, weighting based on different descriptors examiner interprets road condition as can be environment condition).

Regarding claims 8 and 18 Julian and Potnis discloses,
 	Updating the second set to incorporate actual consequences or outcomes of the unobserved or rare behaviors (note Julian, col. 23 lines 45-46 and col. 23 lines 65- col. 24 lines 4 system may then be further trained and updated using reinforcement learning).

 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Julian and Potnis in view of Freeck et al (9,972,184).
 	Regarding claim 6 Julian and Potnis discloses one or more context associated with training information and camera monitoring environment inside vehicle. Julian and Potnis does not clearly disclose context comprise a mode of driving indicating whether a vehicle operates in a right-hand driving or a left-hand driving. Freeck discloses context comprise a mode of driving indicating whether a vehicle operates in a right - hand driving or a left-hand driving (note col. 7 lines 54-55 and 61-67, data representing indicating vehicle operates in a left-hand driving). Julian, Potnis and Freeck are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include output context comprise a mode of driving indicating whether a vehicle operates in a right-hand driving or a left-hand driving in the system of Julian and Potnis as evidenced by Freeck. The suggestion/motivation would provide vehicle in conjunction with vehicle safety study and may reflect an ideal position and orientation of a vehicle driver's head and hands (note col. 7 lines 57-61). It would have been obvious to combine Freeck with Julian and Potnis to obtain the invention as specified by claims 6 and 16.

 	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Julian and Potnis in view of Luo et al (10,442,435).  As to claim 19, wherein the integrated training information is used to train a machine learning model (note Julian col. 23 lines 1-3, processing base learning network). Regarding claims 10 and 19 Julian and Potnis discloses a machine learning model.  Julian and Potnis do not clearly disclose wherein the output from the machine learning model are fed into a braking or a steering control of a vehicle. Luo discloses wherein an output from the machine learning model is fed into a braking or a steering control of a vehicle (note col. 2 lines 38-44, output machine learning model to fine tune braking and steering command). Julian, Potnis and Luo are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include output from the machine learning model is fed into a braking or a steering control of a vehicle in the system of Julian and Potnis as evidenced by Luo. The suggestion/motivation would provide score of driving behavior in Julian and Potnis, this would provide an added safety measure (note col. 7 lines 46-51). It would have been obvious to combine Luo with Julian and Potnis to obtain the invention as specified by claims 10 and 19.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Julian and Potnis in view of “Official Notice”.
 	Julian and Potnis discloses information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers.  Julian and Potnis does not clearly disclose an illegal maneuver of the illegal maneuvers comprises jaywalking by a pedestrian.
However, an illegal maneuver of the illegal maneuvers comprises jaywalking by a pedestrian is well-known in the art, and the fact that the limitation is well-know, the examiner takes “Official Notice”. The limitation an illegal maneuver of the illegal maneuvers comprises jaywalking by a pedestrian is use for proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain information of an illegal maneuver of the illegal maneuvers comprises jaywalking by a pedestrian in Julian and Potnis enhances the training in autonomous vehicles.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Julian and Potnis in view of “Official Notice”.
 	Julian and Potnis discloses information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers.  Julian and Potnis does not clearly disclose illegal maneuvers comprise a violation of a right of way by a first vehicle and a predicted action of the predicted actions comprises yielding, by a second vehicle, to the first vehicle.
 However, illegal maneuvers comprise a violation of a right of way by a first vehicle and a predicted action of the predicted actions comprises yielding, by a second vehicle, to the first vehicle is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation illegal maneuvers comprise a violation of a right of way by a first vehicle and a predicted action of the predicted actions comprises yielding, by a second vehicle, to the first vehicle is use for proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain information illegal maneuvers comprises a violation of a right of way by a first vehicle and a predicted action of the predicted actions comprises yielding, by a second vehicle, to the first vehicle in Julian and Potnis enhances the training in autonomous vehicles.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Julian and Potnis in view of “Official Notice”.
 	Julian and Potnis discloses information of illegal maneuvers made by first moving objects and predicted actions of second moving objects in response to the illegal maneuvers.  Julian and Potnis does not clearly disclose an illegal maneuver comprise a vehicle driving in a wrong direction against traffic
However, illegal maneuvers comprise a vehicle driving in a wrong direction against traffic is well-known in the art, and the fact that the limitation is well-know, the examiner takes “Official Notice”. The limitation an illegal maneuver comprises a vehicle driving in a wrong direction against traffic is use for proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain information of an illegal maneuvers comprises a vehicle driving in a wrong direction against traffic in Julian and Potnis enhances the training in autonomous vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
May 5, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664